231 F.2d 502
97 U.S.App.D.C. 343
Cora Hunter BLUE, Appellant,v.Roscoe L. JONES, t/a Roscoe L. Jones Co., et al., Appellees.
No. 12775.
United States Court of Appeals District of Columbia Circuit.
Argued Feb. 8, 1956.Decided Feb. 23, 1956.

Mr. Henry Lincoln Johnson, Jr., Washington, D.C., for appellant.
Mr. Mark P. Friedlander, Washington, D.C., for appellees Jones.  Mr. Jack Politz, Washington, D.C., also entered an appearance for appellees Jones.
Mr. Vernon E. West, Corp. Counsel for the District of Columbia, Mr. Chester H. Gray, Principal Asst. Corp. Counsel, and Messrs. Milton D. Korman and J. Hampton Baumgartner, Jr., Asst. Corp. Counsel, entered appearances for appellees Evans, Carey and Ilgenfritz.
Before PRETTYMAN, FAHY and BASTIAN, Circuit Judges.
PER CURIAM.


1
This is a civil action for a declaratory judgment to quiet title to real estate, and for other relief.  Appellee Hortense Priscilla Jones is the daughter of one Nero Jones, who died intestate in November, 1951.  He owned, among other things, certain real estate.  The plaintiff in the action is his mother.  She alleged that he was unmarried, that he left surviving him brothers and sisters, and that Hortense was illegitimate.  Hortense alleged that her father, Nero, and her mother were husband and wife in a common-law marriage and that she was the child of that marriage.  The issue upon the trial was the existence of that alleged common-law marriage.


2
[97 U.S.App.D.C. 344] The trial court heard numerous witnesses.  It found as facts that the common-law marriage existed and continued over a period of years, from 1932 until the death of the wife in 1941, and that Hortense was born in October, 1933.  We think the evidence was ample to support the findings; the findings were not clearly erroneous.  The trial court made no error of law respecting common-law marriage.  Its judgment is


3
Affirmed.